       Case 1:12-cv-00983-AWI-SAB Document 262 Filed 10/15/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
10                    Plaintiff,                     )
                                                     )   ORDER GRANTING, IN PART, DEFENDANTS’
              v.                                     )   MOTION TO EXTEND THE DISPOSITIVE
11                                                       MOTION DEADLINE
                                                     )
12   STRONACH, et al.,
                                                     )   (ECF No. 261)
                      Defendants.                    )
13                                                   )
14                                                   )

15            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights
16   action pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Defendants’ motion to extend the dispositive motion deadline,
18   filed October 14, 2020.
19            Based upon review of Defendants’ motion and the fact that they have received several prior
20   extensions of time, it is HEREBY ORDERED that the dispositive motion deadline is extended to
21   October 21, 2020. No further extensions of time will be granted absent extraordinary circumstances,
22   not present here.
23
24   IT IS SO ORDERED.
25
     Dated:        October 14, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28

                                                         1
